    Case 19-22715-CMB Doc 435 Filed 03/18/20 Entered 03/18/20 09:11:26                        Desc Main
                              Document
                    IN THE UNITED          Page 1 of 5
                                  STATES BANKRUPTCY     COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                       Bankruptcy Case No. 19-22715-CMB
       IN RE:
                                                       Chapter 11
       5171 CAMPBELLS LAND CO., INC.,
                            Debtor.
                                            Related Doc Nos. 308, 309, 405, and 407
                                        DEFAULT
                        ORDER CONFIRMING DEBTOR’S CHAPTER 11 PLAN
                          OF LIQUIDATION DATED NOVEMBER 12, 2019

       AND NOW, this _____         March
                      18th day of ________, 2020, upon consideration of                 the Chapter 11 Plan of

Liquidation Dated November 12, 2019 (the “Plan”) filed by 5171 Campbells Land Co., Inc. (the

“Debtor”) (Doc. No. 308), the accompanying Disclosure Statement (the “Disclosure Statement”)(Doc.

No. 309), and the Ballot Summary in Regard to Plan of Reorganization dated November 12, 2019 ( the

“Voting Summary”)(Doc. No. 400) and, after notice and hearing held before this Court on February 20,

2020 (the “Confirmation Hearing”), together with any opposition thereto, and the Debtor having filed

a Certification of No Objection in response to the Order of Court dated February 20, 2020 (Doc. No.

407), scheduling a "cramdown" hearing in this matter for April 14, 2020, and it being apparent that no

objections to the request for "cramdown" pursuant to 11 U.S.C. §1129(b) exist, the Court hereby finds that:

             1.     Notice of the Confirmation Hearing and the opportunity of any party in interest to
     object to confirmation were adequate and appropriate as to all parties in interest to be affected by

     the Plan and the transactions contemplated therein.

             2.     The Voting Summary validly and correctly sets forth the tabulation of votes, as

     required by the Bankruptcy Code, Bankruptcy Rules, and Local Rules.

             3.     The Plan was voted on by at least one Class of impaired Claims that was entitled to

     vote pursuant to the Bankruptcy Code and the Bankruptcy Rules.

             4.     The Plan complies with all requirements for confirmation as set forth in Section

     1129 of the Bankruptcy Code, in that:
Case 19-22715-CMB       Doc 435     Filed 03/18/20 Entered 03/18/20 09:11:26            Desc Main
                                   Document      Page 2 of 5


               a. The Plan complies with the applicable provisions of the Bankruptcy Code;

               b. The Debtor and the Official Committee of Unsecured Creditors (collectively,

                  the “Plan Proponents”) have complied with the applicable provisions of the

                  Bankruptcy Code;

               c. The Plan Proponents have proposed the Plan in good faith and not by any means

                  forbidden by law;

               d. Any payments made or to be made for services, costs, and/or expenses incurred

                  during the administration of the Debtor’s bankruptcy have been approved, or

                  are subject to approval, by the Court;

               e. The Plan Proponents have disclosed the identity and affiliation of any individual

                  proposed to serve as a director, officer or voting trustee of the debtor, and the

                  same is consistent with the interest of creditors, equity security holders, and

                  public policy;

               f. The Plan complies with 11 U.S.C. § 1129 in that at least one class of claims

                  impaired under the Plan has accepted the Plan;

               g. The Plan complies with 11 U.S.C. §1129(b) in that the Plan does not

                  discriminate unfairly, and is fair and equitable with respect to each class of

                  claims or interests that is impaired and has not accepted the Plan.

               h. All fees payable under Section 1930 of Title 28, United States Code, have been

                  paid, and to the extent any of the aforementioned fees are unpaid, the Plan

                  provides for the payment of all such fees.
         IT IS NOW THEREFORE ORDERED, ADJUDGED AND DECREED THAT:
    5.      The foregoing findings of fact are incorporated by reference.

    6.      The Debtor's request for cramdown of the Plan pursuant to 11 U.S.C. §1129(b) is

    GRANTED by default, and the Plan is hereby APPROVED and CONFIRMED on a final basis
Case 19-22715-CMB         Doc 435     Filed 03/18/20 Entered 03/18/20 09:11:26              Desc Main
                                     Document      Page 3 of 5




 and in all respects pursuant to Section 1129 of the Bankruptcy Code. The provisions of the Plan

 are in full force and effect as of the date of this Order, except as expressly modified herein.

        7.       This Confirmation Order contains modifications to the Plan that were made to

 address objections from parties-in-interest. Modifications to the Plan since the solicitation thereof

 are consistent with the provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules,

 and any other applicable rules, laws, and regulations. The disclosure of any Plan modifications

 prior to or on the record at the Confirmation Hearing constitutes due and sufficient notice of any

 and all Plan modifications. The Plan as modified shall constitute the Plan submitted for

 Confirmation.

        8.       Robert S. Bernstein, Esq. shall be, and hereby is, appointed as the Plan

 Administrator (the “Plan Administrator”) pursuant to Article VIII of the Plan and shall have such

 powers and duties to implement the Plan, including authorization to issue, execute, deliver, file

 and record all documents or court papers or pleadings and to take any and all actions that are

 necessary or desirable to implement, effectuate, and consummate the Plan and the transactions

 contemplated by the Plan, and receive such compensation as provided for in the Plan.

        9.       Upon agreement between the Plan Proponents and First National Bank of

 Pennsylvania (“FNB”), treatment of class 1 shall be amended to require the Plan Administrator to

 engage a real estate broker within five (5) business days from the Effective Date to assist with the

 sale of the Real Property. If the Plan Administrator fails to file a motion for approval of the sale

 of the Real Property by November 30, 2020, FNB shall have relief from stay as to its interest in

 the Real Property. In the event the Plan Administrator receives an offer for an amount equal to or

 greater than $1.3 million dollars, the Plan Administrator shall bring a sale motion based on such
Case 19-22715-CMB         Doc 435     Filed 03/18/20 Entered 03/18/20 09:11:26             Desc Main
                                     Document      Page 4 of 5


 offer, unless it is prudent to delay such motion and the Plan Administrator obtains the approval of

 FNB to such delay.

        10.     Upon agreement between the Plan Proponents and United States of America, on

 behalf of the Internal Revenue Services, Article XIV of the Plan shall be amended by removing

 paragraph 14.2 of the Plan in its entirety.

        11.     Counsel for the Plan Proponents shall mail a copy of this Order Confirming the

 Plan as notice thereof to all creditors, equity security holders, all other parties in interest, the

 trustee, if any, counsel for all committees, if any, all professionals who may have administrative

 claims against the estate of the debtor, and the United States Trustee, and file a Certificate of

 Service within fourteen (14) days of the Court’s issuance of a Post-Confirmation Order.

        12.     Upon satisfying all conditions precedent to the Effective Date of the Plan, the Plan

 Administrator will provide notice to all creditors and parties-in-interest that the Plan Proponents

 have satisfied the conditions precedent, thus triggering the Effective Date.

        13.     The Plan Administrator, by and through its authorized representatives and counsel,

 shall take all actions necessary or appropriate to implement and consummate the Plan.

        14.     All creditors and parties in interest are specifically enjoined from taking any action

 contrary to the provisions of the Plan and/or this Order.

        15.     The Committee shall be dissolved and the employment of its professionals shall be

 deemed terminated on the Effective Date.

        16.     Any objections to confirmation not withdrawn or otherwise addressed in this Order

 are expressly OVERRULED.
Case 19-22715-CMB        Doc 435     Filed 03/18/20 Entered 03/18/20 09:11:26            Desc Main
                                    Document      Page 5 of 5


          It is further ORDERED, ADJUDGED and DECREED that this Court retains jurisdiction

 with respect to all matters arising from or related to the implementation or interpretation of this

 Order.

          The hearing scheduled for April 14, 2020, is CANCELLED.




          FILED
          FILED
          3/18/20 8:50 am
          3/18/20
          CLERK 9:00 am
          CLERK
          U.S. BANKRUPTCY                              Hon. Carlota M. Böhm
          U.S.
          COURT   - WDPA
               BANKRUPTCY
                                                       Chief United States Bankruptcy Judge
          COURT - WDPA
